        Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 1 of 20




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

                         )
ANGELETTE BLOUNT,        )
Plaintiff                )
                         )
                         )                    Civil Action No.
v.                       )                    1:18-cv-03842-CAP-JKL
                         )
                         )
NATIONAL CREDIT SYSTEMS, )
INC.,                    )
Defendant                )


           PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT

      Comes now Plaintiff by and through her undersigned attorney and does hereby

move the Court to enter a default judgment against Defendant National Credit

Systems, Inc. pursuant to Fed. R. Civ. P. 55(b). Plaintiff requests this Court enter a

default judgment against the Defendant pursuant to Federal Rule of Civil Procedure

55(b) in the amount of $1,000.00 in statutory damages pursuant to 15 U.S.C. §

1692k(a)(2)(A). Plaintiff also requests a default judgment be entered against

Defendant for additional statutory damages in the amount of $1,000.00 pursuant to

15 U.S.C. ¶ 1681n(a)(1)(A). Further, she requests this Court to schedule a hearing

to determine her actual damages (pursuant to 15 U.S.C. § 1692k(a)(1) and 15 U.S.C.
        Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 2 of 20




§§ 1681n and 1681o) and to determine the “costs of the action” and reasonable

attorney’s fees.

      In support of this request, Plaintiff relies on her original Complaint, the

Clerk’s entry of default, and the Brief in Support of this Motion filed

contemporaneously herewith. Further, a proposed Order granting this Motion is not

being filed contemporaneously herewith as Plaintiff is specifically requesting a

hearing to determine her damages, costs of the action, and attorney’s fees.



                     STATEMENT OF MATERIAL FACTS

1.    Plaintiff filed her complaint on August 13, 2018. (Doc. 1).

2.    Defendant was served with a copy of the Complaint on August 20, 2018. (Doc.

3).

3.    Plaintiff’s Answer was due on September 10, 2018.              Fed. R. Civ. P.

12(a)(1)(A).

4.    On September 10, 2018, an employee of Defendant contacted Plaintiff’s

attorney via telephone and requested a ten day extension to file a response; Plaintiff’s

attorney agreed.

5.    Defendant did not file a motion for extension of time to file an answer with

the court.

                                      Page 2 of 20
        Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 3 of 20




6.    Defendant did not file an answer by September 20, 2018, which is ten days

later that the due date for Defendant’s answer.

7.    Defendant is a sophisticated business entity that has been a party to more than

300 civil actions in U.S. District Courts throughout the country according a PACER

search conducted on September 21, 2018.

8.    The clerk entered an entry of default for Defendant on September 24, 2018.

(See Docket).

9.    Plaintiff is a natural person residing in Henry County, Georgia. (Compl. ¶ 5).

10.   Plaintiff is a veteran of the United States Navy. (Compl. ¶ 10).

11.   National Credit Systems, Inc. is a Georgia corporation with its principal place

of business located at 3750 Naturally Fresh Boulevard, Atlanta, Georgia 30349.

(Compl. ¶ 6).

12.   Defendant maintains its registered office at 289 S. Culver Street,

Lawrenceville, Georgia 30349 and names its registered agent as C T Corporation

System. Defendant can be served with Summons and a copy of this Complaint at

this address. (Compl. ¶ 7).

13.   The debt which is the subject of this lawsuit is a consumer debt, specifically

payments allegedly due for the rental of a mobile home which Plaintiff resided in

with her family. (Compl. ¶ 11).

                                     Page 3 of 20
        Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 4 of 20




14.    Plaintiff leased a mobile home from Clover Ranch Manufactured Home

(“Clover Ranch”) from October of 2012 until February of 2016. (Compl. ¶ 12).

15.    Plaintiff paid all of her rental obligations to Clover Ranch between October

of 2012 and February of 2016. (Compl. ¶ 13).

16.    In February of 2016, Plaintiff terminated her lease with Clover Ranch

Manufactured Home and vacated the premises. (Compl. ¶ 14).

17.    In February of 2016, Plaintiff paid a termination fee to Clover Ranch in

addition to her monthly rental fee for February of 2016. (Compl. ¶ 15).

18.    Beginning on or about July of 2016, Clover Ranch hired Defendant to collect

an alleged amount due of $3,325.66 from Plaintiff. (Compl. ¶ 16).

19.    Defendant began sending correspondence on behalf of Clover Ranch to

Plaintiff in an attempt to collect the amount of $3,325.66 from Plaintiff. (Compl. ¶

17).

20.    In October of 2016, Defendant began furnishing information about Plaintiff

to the credit reporting agencies Equifax, Trans Union, and Experian, stating that

Plaintiff owed a past due amount of $3,325 to Clover Ranch. (Compl. ¶ 18).

21.    In March of 2018, Plaintiff sent a letter to Experian disputing the information

being furnished by Defendant. (Compl. ¶ 19).




                                     Page 4 of 20
          Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 5 of 20




22.      Experian forwarded Plaintiff’s dispute information to the Defendant so that

Defendant would investigate the disputed information being reported on Plaintiff’s

credit report. (Compl. ¶ 20).

23.      In April of 2018, Defendant reported to Experian that Plaintiff owed a past

due amount of $3,325 to Clover Ranch. (Compl. ¶ 21).

24.      In May of 2018, Plaintiff sent a dispute letter to Trans Union which stated that

the balance being reported on her credit report by Defendant was incorrect. (Compl.

¶ 22).

25.      Attached to Plaintiff’s dispute letter to Trans Union were copies of the checks

which Plaintiff had paid to Clover Ranch from October of 2012 until February of

2016. (Compl. ¶ 23).

26.      Trans Union forwarded Plaintiff’s dispute information to the Defendant so

that Defendant would investigate the disputed information being reported on

Plaintiff’s credit report. (Compl. ¶ 24).

27.      Defendant verified to Trans Union that the information being reported by

Defendant on Plaintiff’s credit report was correct. (Compl. ¶ 25).

28.      In May of 2018, Plaintiff sent a dispute letter to Equifax which stated that the

balance being reported on her credit report by Defendant was incorrect. (Compl. ¶

26).

                                        Page 5 of 20
        Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 6 of 20




29.    Attached to Plaintiff’s dispute letter to Equifax were copies of the checks

which Plaintiff had paid to Clover Ranch from October of 2012 until February of

2016. (Compl. ¶ 27).

30.    Equifax forwarded Plaintiff’s dispute information to the Defendant so that

Defendant would investigate the disputed information being reported on Plaintiff’s

credit report. (Compl. ¶ 28).

31.    Defendant verified to Equifax that the information being reported by

Defendant on Plaintiff’s credit report was correct. (Compl. ¶ 29).

32.    Defendant does not conduct its own reinvestigations of consumer disputes

received from credit reporting bureaus. (Compl. ¶ 30).

33.    Defendant outsources reinvestigations of consumer credit report disputes to a

third party named Blaise Information Systems which is located in India. (Compl. ¶

31).

34.    Defendant failed to conduct reasonable investigations upon receiving notice

of Plaintiff’s disputes from three consumer reporting agencies. (Compl. ¶¶ 19-31,

47).




                                    Page 6 of 20
        Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 7 of 20




35.   One of the principal purposes of Defendant is the collection of consumer

debts. (Compl. ¶¶ 16-18, 37; Defendant’s website1).

36.   Defendant regularly attempts to collect consumer debts alleged to be due

another. (Compl. ¶¶ 16-18, 38; Defendant’s website).

37.   Defendant is engaged in the collection of debts from consumers using the mail

and telephone. (Compl. ¶¶ 16-18, 39; Defendant’s website)

38.   Defendant furnishes information about consumer debts to credit reporting

bureaus. (Compl. ¶¶ 16-18, 40; Defendant’s website)

39.   Defendant furnished incorrect information to credit reporting agencies about

a consumer debt allegedly owed by Plaintiff. (Compl. ¶¶ 16-31, 41)

40.   Defendant attempted to collect debts from Plaintiff which she did not owe.

(Compl. ¶¶ 19-31, 42)




1
 Defendant’s website https://www.nationalcreditsystems.com/Company.aspx
specifically states the following: “ABOUT NCS - Who is National Credit Systems
(NCS)? We are a specialized collection firm helping apartment owners and
managers recover money that is rightfully owed to them by former residents who
have not fulfilled their lease obligations. The company was designed as, and
continues to be operated as, an agency specifically focused on collecting debt for
the apartment industry. Founded in 1991, National Credit Systems has grown to
provide collection services to more apartment owners and managers than any other
company in the country. We are licensed to collect debts throughout the U.S. and
provide a full range of collection services to the multifamily industry.” (Last
accessed 10/09/2018)
                                   Page 7 of 20
        Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 8 of 20




41.   Plaintiff has suffered emotional distress including but not limited to

embarrassment, annoyance, loss of sleep, loss of hope, and humiliation as a result of

Defendants’ behavior. (Compl. ¶¶ 32, 44, 48).

42.   Plaintiff has suffered loss of funds including postage, mileage to and from her

attorney’s office, and loss of credit opportunity as a result of Defendants’ behavior.

(Compl. ¶¶ 33, 45, 48).

43.   Plaintiff has been turned down for housing opportunities due in part to

negative information being reported by Defendant. (Compl. 34).

44.   Plaintiff is currently without a permanent residence. (Compl. ¶ 35).



      BRIEF IN SUPPORT OF PLAINTIFF’S MOTION FOR DEFAULT

                                   JUDGMENT

      Federal Rule of Civil Procedure 8(b)(6) provides in part that “[a]n

allegation—other than one relating to the amount of damages—is admitted if a

responsive pleading is required and the allegation is not denied.” Defendant has

been served in accordance with Fed. R. Civ. P. 4 and has not filed any responsive

pleadings or moved to set aside the entry of default. The failure of the Defendant to

answer renders all factual allegations of Plaintiff’s Complaint as admitted.




                                     Page 8 of 20
        Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 9 of 20




      Under Federal Rules of Civil Procedure 55, the entry of a default judgment is

a two-step process. First, the clerk must enter a party’s default upon a showing, by

affidavit or otherwise, that the party has failed to plead or otherwise defend. Fed. R.

Civ. P. 55(a). Second, and upon the entry of default, the party seeking default

judgment “must apply to the court for a default judgment.” Fed. R. Civ. P. 55(b)(2).

In considering any default judgment, the Court must examine jurisdiction, liability,

and damages. See Pitts v. Seneca Sports, Inc., 321 F. Supp. 2d 1353 (S.D. Ga. 2004).

   1. This court has jurisdiction.

      Subject matter jurisdiction of this court arises under 15 U.S.C. § 1692k(d), 15

U.S.C. § 1681p, and 28 U.S.C. §§ 1331 & 1337. Venue in this district is proper in

that the Plaintiff resides here, Defendants transact business here, and the conduct

complained of occurred here. Plaintiff is a resident of Henry County, Georgia.

Defendant is a Georgia corporation with its principal place of business located at

3750 Naturally Fresh Boulevard, Atlanta, Georgia 30349, and a registered agent

located at 289 S. Culver Street, Lawrenceville, Georgia 30349. Plaintiff’s two

causes of action are based upon claims under federal consumer protection statutes,

the Fair Debt Collection Practices Act “FDCPA”, 15 U.S.C. §§1692 et seq., and the

Fair Credit Reporting Act “FCRA”, 15 U.S.C. §§ 1681 et seq.; both of those statutes




                                     Page 9 of 20
       Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 10 of 20




specifically grant subject matter jurisdiction to this court. See 15 U.S.C. § 1692k(d);

15 U.S.C. § 1681p.

   2. Defendant is liable under both the FDCPA and FCRA.

      Defendant National Credit Systems, Inc. is both a debt collector under the

   FDCPA and a furnisher of credit information covered by the FCRA. Defendant’s

   actions of reporting false information about Plaintiff’s credit after receiving

   Plaintiff’s dispute letters constitute violations of the FCRA and FDCPA. Thus,

   Defendant is subject to liability under the FDCPA and FCRA.

          a. FDCPA Liability

      The FDCPA seeks to remedy abusive, deceptive, and unfair debt collection

practices by debt collectors against consumers. See 15 U.S.C. § 1692(e); LeBlanc v.

Unifund CCR Partners, 601 F.3d 1185, 1190 (11th Cir. 2010). To prevail on an

FDCPA claim, a plaintiff must establish that: (1) [she][has] been the object of

collection activity arising from a consumer debt; (2) the defendant attempting to

collect the debt qualifies as a "debt collector" under the Act; and (3) the defendant

has engaged in a prohibited act or has failed to perform a requirement imposed by

the FDCPA. Frazier v. Absolute Collection Serv., 767 F. Supp. 2d 1354, 1363 (N.D.

Ga. 2010).

                 i. Defendant is a debt collector.

                                     Page 10 of 20
       Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 11 of 20




      A debt collector is "any person who uses any instrumentality of interstate

commerce or the mails in any business the principal purpose of which is the

collection of any debts or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another." 15 U.S.C. §

1692a(6). Plaintiff’s complaint alleged that Defendant regularly used the mail and

telephone to collect consumer debts alleged to be due another. This averment was

admitted by Defendant’s failure to file an answer. Additionally, Defendant’s own

website states that Defendant is a “specialized collection firm helping apartment

owners and managers recover money that is rightfully owed to them by former

residents who have not fulfilled their lease obligations.” Defendant is a collection

agency who attempts to collect unpaid rents from consumers on behalf of apartment

complexes. Defendant is a debt collector under the statutory definition.

               ii. The debt is a consumer debt.

      A consumer debt is "any obligation or alleged obligation of a consumer to pay

money arising out of a transaction . . . [that is] primarily for personal, family, or

household purposes." 15 U.S.C. § 1692a(5). The debt which is the subject of this

lawsuit arises from alleged payments due on the rental of a mobile home. The

payment a consumer makes to obtain housing for their family is, on its face, for

“personal, family or household” purposes. A review of case law shows FDCPA

                                    Page 11 of 20
       Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 12 of 20




"debts" may include (among others) membership dues in a recreational campground,

rental obligations, mortgage foreclosure, and homeowners' association fees. See

Surber v. McCarthy, Burgess & Wolff, Inc., No. 14-0309-CG-M, 2015 U.S. Dist.

LEXIS 61158 (S.D. Ala. May 11, 2015). Plaintiff’s alleged debt for back payments

on a lease for a mobile home was a “consumer debt” covered by the FDCPA.

               iii. Defendant’s actions were debt collection activity covered by the

                   statute.

      Defendant’s actions are specifically described in the FDCPA as an example

of debt collection activity which is covered by the statute. 15 U.S.C. 1692e(8)

specifically describes “[c]ommunicating or threatening to communicate to any

person credit information which is known or which should be known to be false” as

an example of activity which is a “false, deceptive, or misleading representation or

means in connection with the collection of any debt.” Defendant’s conduct is a

collection activity covered by the FDCPA.

         b. FCRA liability

      Defendant is a furnisher of information about Plaintiff’s credit history to credit

reporting agencies. Plaintiff submitted three separate dispute letters containing

detailed payment histories to all three major credit reporting agencies. These

disputes were forwarded to Defendant who subsequently verified the inaccurate

                                     Page 12 of 20
       Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 13 of 20




information about Plaintiff to all three credit reporting bureaus. Defendant did not

review the information provided or conduct a reasonable investigation, and

therefore, Defendant violated its duties under the FCRA.

                i. Plaintiff is subject to the FCRA.

      Congress, recognizing abuses in the burgeoning credit reporting industry,

originally "enacted FCRA in 1970 to ensure fair and accurate credit reporting,

promote efficiency in the banking system, and protect consumer privacy." Safeco

Ins. Co. of Am. v. Burr, 551 U.S. 47, 52, (2007). The FCRA imposes obligations

on CRAs and users of consumer information and provides for enforcement by

various federal agencies. See, e.g., 15 U.S.C. § 1681s. The act also expressly creates

a private cause of action, enabling consumer suits for willful or negligent

noncompliance with its requirements. Id. §§ 1681n-o. Plaintiffs may recover actual

damages for negligent violations, 15 U.S.C. § 1681o(a)(1), and actual or statutory

and punitive damages for willful ones, id. § 1681n(a)(1)-(2); Safeco, 551 U.S. at 53.

      In 1996, Congress substantially amended the FCRA. See, e.g., H.R. Rep. No.

108-396, at 1753-54 (2003) (Conf. Rep.). Among the changes adopted was a new

section governing the responsibilities of so-called "furnishers" of information to

CRAs. Consumer Credit Reporting Reform Act of 1996, Pub. L. No. 104-208, ch.

1, sec. 2413, § 623, 110 Stat. 3009-426, 3009-447 to -449 (codified as amended at

                                    Page 13 of 20
       Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 14 of 20




15 U.S.C. § 1681s-2). This addition was intended to close an identified "gap in the

FCRA's coverage," whereby even dutiful investigations of consumer disputes by

CRAs could be frustrated by furnishers' irresponsible verification of inaccurate

information, without legal consequence to the furnishers. S. Rep. No. 103-209, at 6

(1993); Chiang v. Verizon New Eng., Inc., 595 F.3d 26, 34-35 (1st Cir. 2010). A

private cause of action exists for individuals seeking remedies for furnishers'

violations of § 1681s-2(b). See, e.g., id. at 36; Saunders v. Branch Banking & Trust

Co. of Va., 526 F.3d 142, 149 (4th Cir. 2008); Westra v. Credit Control of Pinellas,

409 F.3d 825, 827 (7th Cir. 2005).

      In October of 2016, Defendant began furnishing information about Plaintiff

to the credit reporting agencies Equifax, Trans Union, and Experian, stating that

Plaintiff owed a past due amount of $3,325. In March of 2018, Plaintiff sent a letter

to Experian disputing the information being furnished by Defendant. Experian

forwarded Plaintiff’s dispute information to the Defendant so that Defendant would

investigate the disputed information being reported on Plaintiff’s credit report.

Defendant verified the inaccurate information to Experian and continued to report

the false information.

      In May of 2018, Plaintiff sent a dispute letter to Trans Union which stated that

the balance being reported on her credit report by Defendant was incorrect. Attached

                                     Page 14 of 20
       Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 15 of 20




to Plaintiff’s dispute letter to Trans Union were copies of the checks which Plaintiff

had paid to Clover Ranch from October of 2012 until February of 2016. Trans Union

forwarded Plaintiff’s dispute information to the Defendant so that Defendant would

investigate the disputed information being reported on Plaintiff’s credit report.

Defendant verified to Trans Union that the information being reported by Defendant

on Plaintiff’s credit report was correct, even though the information was not correct.

      In May of 2018, Plaintiff sent a dispute letter to Equifax which stated that the

balance being reported on her credit report by Defendant was incorrect. Attached to

Plaintiff’s dispute letter to Equifax were copies of the checks which Plaintiff had

paid to Clover Ranch from October of 2012 until February of 2016. Equifax

forwarded Plaintiff’s dispute information to the Defendant so that Defendant would

investigate the disputed information being reported on Plaintiff’s credit report.

Defendant verified to Equifax that the information being reported by Defendant on

Plaintiff’s credit report was correct, even though the information was not correct.

                ii. Defendant violated its duties under the FCRA.

      After receiving notice […] of a dispute with regard to the completeness or

accuracy of any information provided by a person to a consumer reporting agency,

the [furnisher] shall […] conduct an investigation with respect to the disputed

information. 15 U.S.C. § 1681s-2(b)(1)(A). The furnisher shall review all relevant

                                    Page 15 of 20
       Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 16 of 20




information provided by the consumer reporting agency.             See id. at 1681s-

2(b)(1)(B). The furnisher shall then report the results of the investigation to the

consumer reporting agency. See id. at 1681s-2(b)(1)(C). If the investigation finds

that the information is incomplete or inaccurate, the furnisher shall report those

results to all other consumer reporting agencies to which the furnisher furnished the

information. See id. at 1681s-2(b)(1)(D). If an item of information disputed by a

consumer is found to be inaccurate or incomplete or cannot be verified after any

reinvestigation, the furnisher is required to (i) modify that item of information; (ii)

delete that item of information; or (iii) permanently block the reporting of that item

of information. See id. at 1681s-2(b)(1)(E).

      Defendant was reporting information to credit reporting agencies that stated

Plaintiff owed unpaid rents to her previous landlord. Plaintiff submitted dispute

letters on three separate occasions to the credit reporting agencies, each of which

contained a detailed check payment history proving that she was not indebted to her

previous landlord. Upon receipt of these disputes from the credit reporting agencies,

Defendant failed to conduct a reasonable investigation. Defendant used a third party

vendor in India to process its consumer disputes. Defendant did not review the proof

submitted by Plaintiff which showed that she was clearly not indebted for past rents.

Defendant failed to conduct a reasonable investigation and subsequently failed to

                                     Page 16 of 20
         Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 17 of 20




modify the furnished information as required by statute. Defendant’s actions

violated the plain language of the FCRA. Defendant is liable for violations of the

FCRA.

   3. Damages

   Plaintiff’s complaint made claims for statutory, actual, and punitive damages plus

attorney’s fees and costs. Plaintiff requests that the court set a hearing date for

Plaintiff to provide testimony and documentary evidence about her damages and

attorney’s fees.

   Plaintiff has suffered from emotional distress and such damages are unliquidated.

Such actual damages are not liquidated and do not lend themselves to a statement of

calculation. See Williams v. Trader Pub. Co.,218 F.3d 481, 486-487 (5th Cir. 2000);

Morrison Knudsen Corp., v. Fireman's Fund Ins. Co., 175 F.3d 1221 (10th Cir.

1999);     Burrell v. Crown Central Petroleum, Inc., 177 F.R.D. 376, 386

(E.D.Tex.1997).

   Emotional distress damages in consumer cases have been upheld for varying

amounts. See, e.g., Adams v Phillips, 2002 U.S. Dist. LEXIS 24888 (E.D. LA 2002)

($225,000 actual damages and $275,000 punitive damages based upon general and

economic damage theories); Anderson v. Conwood Co., 34 F. Supp. 2d 650 (W.D.

Tenn. 1999) ($50,000 in actual damages awarded in absence of testimony other than

                                    Page 17 of 20
       Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 18 of 20




worry, stress and anxiety); Ayers v. v. Experian, Case Number 3:03cv1048 (E.D.

VA 2004)(Judgment taken on offer of judgment $95,000 for claimed damages of

emotional distress and mortgage denial under 15 U.S.C. 1681e(b)); Bell v. May

Department Stores (Missouri 2000, jury award $50,000 actual damages); Brown v.

Experian, (D. Conn. April 16, 2004) ($50,000 jury verdict for emotional distress

damages and lost credit in reinvestigation case under 15 U.S.C. §1681i); Bryant v.

TRW Inc., 689 F.2d 72 (6th Cir. 1982) ($8,000 for embarrassment and humiliation,

attorney's fees $13,705); Collins v. Retail Credit Co., 410 F. Supp. 924 (E.D. Mich.

1976) ($21,750 for loss of reputation, embarrassment, in recognition of the "many

subtle and indirect adverse effects upon a personal, social and economic life";

$50,000 in punitive damages and $21,000 in attorney's fees); Conseco Finance

Servicing Corp. v. Carlson, District Court, Creek County, Sapulpa Division, State of

Oklahoma, No. CJ-00-227, Feb. 14, 2002 (jury award of $1.35 million; $450,000 in

actual damages for emotional distress and $900,000.00 in punitive damages);

Guimond v. Trans Union, 45 F.3d 1329 (9th Cir. 1995) (jury awarded $275,000 for

humiliation and mental distress damages available under FCRA following remand);

Johnson v. MBNA (D. Va. 2002) (jury award of $90,300 for emotional distress and

damage to reputation sustained against credit furnisher MBNA for negligent

investigation of consumer's dispute in violation of FCRA section 1681s-2(b) appeal

                                    Page 18 of 20
        Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 19 of 20




reported at 357 F.3d 426 (4th Cir.2004); Jones v. Credit Bureau of Huntington, Inc.,

399 S.E.2d 694 (W. Va. 1990) ($4,000 even though erroneous credit report was

corrected one week after publication; verdict was sustainable as humiliation,

emotional distress, or injury to reputation or credit rating.); Morris v. Credit Bureau,

563 F. Supp. 962 (S.D. Ohio 1983) ($10,000 for stress, anxiety, humiliation, injury

to his reputation, his work, his family, his sense of well-being); Northrop v. Hoffman

of Simsbury, Inc., 6 Conn. Ops. 447 (Apr. 24, 2000) (jury verdict of $100,000 in

compensatory damages and $500,000 in punitives remitted by Chief Judge Covello

to $125,000 for punitives, no compensatory); Pinner v Schmidt, 617 F. Supp. 342

(E.D. La. 1985), 805 F.2d 1258 (5th Cir. 1991) ($100,000 actual and $100,00

punitive remitted to $25,000 actual); Stevenson v. TRW, 987 F.2d 288 (5th Cir.

1993) ($30,000 in mental anguish and embarrassment damages, plus $20,700 in

attorney's fees); Thomas v. Trans Union, (D. Or. 2002) (jury awarded $5 million

punitive, $300,000 actuals damage for emotional distress. Judge remitted the

punitive to $1 million with $100,000 fees); Thompson v. San Antonio Retail

Merchants Ass'n, 682 F.2d 509 (5th Cir. 1982) ($10,000 actual damages for

humiliation and mental distress even when no out-of-pocket expenses); Zotta v.

Nations Credit, Case No: 4:02-CV-1650 (E.D. MO 2004)(Jury verdict against




                                     Page 19 of 20
         Case 1:18-cv-03842-CAP Document 5 Filed 10/11/18 Page 20 of 20




furnisher under 15 U.S.C. § 1681s-2b for $87,000 on claims for emotional distress

associated with negligent noncompliance with 15 U.S.C. § 1681s-2(b)).

   A hearing is necessary to determine Plaintiff’s damages because they are

unliquidated.

                                  CONCLUSION

        For the aforementioned reasons, Plaintiff moves this Court to enter a default

judgment against Defendant for violations of the FDCPA and FCRA for statutory

damages, actual damages, and punitive damages plus attorney’s fees and costs in an

amount to be determined by a hearing in front of this court.



Respectfully submitted this 11th day of October, 2018.

                                 ARMOR LAW, LLC
                                 /S/Chris Armor
                                 ________________________
                                 Christopher N. Armor
                                 Georgia Bar No. 614061
                                 160 Clairemont Avenue, Suite 200
                                 Decatur, GA 30030
                                 Phone: (678) 954-5674
                                 Fax: (404) 592-6102
                                 Email: chris.armor@armorlaw.com

                           CERTIFICATE OF COMPLIANCE
        I hereby certify that this document was prepared in size 14 Times New Roman
font.

                                 /S/ Chris Armor
                                     Page 20 of 20
